The decision of the court was announced by —
Lowe, Ch. J.
There was a recovery in this case before a justice of the peace, against the defendant, from which he appealed to the District Court, but in doing so affixed no revenue stamp to any paper or instrument connected with his appeal. On this account, upon motion, the District Court dismissed the same; which is now assigned for error in this court. This question we have settled against the appellant, in Hugus v. Strickler, 19 Iowa, 413, upon the authority of which we must affirm the ruling of the court in the premises.
Affirmed.